DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: In line 2, the recitation “members are” should be “member is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 3: In line 2, the recitation “the extending direction” lacks antecedent basis. It is indefinite to what “the extending direction” refers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107246184 A (Liu) in view of US 4,141,681 (Roberts).
With respect to claim 1: Liu discloses a handle assembly (handle assembly 300) for a refrigeration apparatus, the handle assembly comprising: a handle (at least handle 2 and guide post 22), a handle bracket (mounting base 1 and mounting box 7), and an elastic member (return spring 6), wherein the handle comprises a handle portion (central portion grasped by a user’s hand) and an extension on a side of the handle portion (top portion of handle 2 that includes groove 21), characterized in that the handle is movably assembled in the handle bracket (“The handle 2 are respectively slidably disposed on the mounting seat 1” @ penultimate paragraph of page 2 of the description), wherein the handle portion of the handle is assembled in a first portion of the handle bracket (portion of mounting base 1 housing central portion of handle 2 in Fig. 1), and the extension of the handle is assembled in a second portion of the handle bracket (portion of mounting base 1 housing top portion of handle 2 in Fig. 1), and a protrusion (guide post 22) is disposed at one end of the extension; the elastic member is assembled in the second portion of the handle bracket (Figs. 1-2), and the extension of the handle is connected with the elastic member (Figs. 1-2).
Liu does not disclose “the handle assembly being detachably assembled on either side of a cabinet door of the refrigeration apparatus” as claimed. 
Roberts Col. 4 lines 30-59 disclose mounting door handles 20 and 22 on either side of doors 12 and 14 attached to a refrigerator cabinet 10. The handles 20 and 22, as well as the hinges 16 for the doors 12 and 14, are reversibly mountable so as to quickly adapt the door opening direction to different locations requiring such different door opening direction for convenient access. Roberts Fig. 8 depicts detachable connection using screws and holes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detachably mount Liu’s handle assembly 300 on either side of Liu’s door body 200 using screws and holes, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such detachable assembly of the handle assembly 300 in order to enable quick adaptation of the door opening direction of door body 200, similarly to what is disclosed by Roberts. 
With respect to claim 3: See Liu Figs. 1-2. The handle 2 extends longitudinally in the vertical direction. The end portion of the handle 2 that includes the groove 21 that is relied upon for the claimed “extension” extends vertically from the top of the central portion of the handle 2. The claimed “extending direction” is interpreted as the vertical direction in Liu Figs. 1-2.
The guide post 22 extends horizontally, which is substantially perpendicular to the vertical extending direction.
With respect to claim 6: See the annotated image below, from Liu Fig. 1. The arrow indicates what is relied upon as the claimed “flange edge”.

    PNG
    media_image1.png
    1112
    720
    media_image1.png
    Greyscale

With respect to claim 7: See the annotated image below, from Liu Fig. 2. The arrow indicates what is relied upon as the claimed “screw holes”.

    PNG
    media_image2.png
    684
    265
    media_image2.png
    Greyscale

With respect to claim 8: Liu page 3 describes covers 71 as beneficial to the overall appearance effect and user experience. Liu’s covers 71 are interpreted to meet the claimed “decorative sheet”. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107246184 A (Liu) in view of US 4,141,681 (Roberts) as applied to claim 1 above, and further in view of US 8,523,302 B2 (Shin).
With respect to claim 2: In Liu Figs. 1-2, it appears that the guide post 22 is slidably received in a hole/bore of the mounting base 1. Liu does not explicitly disclose such a connection. Liu lacks “a buckle” as claimed.
Shin Figs. 2-3 show it is known to have a similar guide post slidably received in a hole of a mounting base. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have similar holes receive Liu’s guide posts 22, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to have such holes to ensure linear motion of the posts 22 and handle 2. Such holes form “a buckle” as claimed. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107246184 A (Liu) in view of US 4,141,681 (Roberts) as applied to claim 1 above, and further in view of US 2008/0000052 A1 (Hong).
With respect to claim 2: Liu does not disclose guides for motion of the handle 2. Liu lacks “a buckle” as claimed. 
Hong Fig. 3 shows a member 50 that is linearly guided by guide protrusions 52 that engage a groove 35 formed at tabs of a stationary member 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add similar protrusions 52 and groove 35 at the top and bottom of Liu’s handle 2, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to ensure smooth linear motion of the handle 2.
In the combination, it is obvious to put the tabs that form Hong’s groove 35 on Liu’s mounting base 1. The guide protrusions 52 are added onto the top and bottom of the handle 2. The tabs that form groove 35 meet “a buckle” as claimed. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107246184 A (Liu) in view of US 4,141,681 (Roberts) as applied to claim 1 above, and further in view of US 4,486,041 (Takasaki).
With respect to claims 4-5: See Liu Fig. 2. Liu’s handle 2 includes two extensions (two portions with a groove 21) as claimed. The return spring 6 is not between the two extensions as required by claim 4. The return spring 6 is not a torsion spring as required by claim 5. 
Takasaki Fig. 3 shows a handle 5 that is grasped and pulled for release in a similar manner as Liu’s handle 2. Takasaki uses torsion coil springs 8 and 16 for biasing in a similar manner as Liu’s return springs 6. Takasaki’s springs 8 and 16 are in the middle portion of the handle 5, between extending portions of the handle 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Takasaki’s torsion coil springs 8 and 16 for Liu’s return springs 6, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Such substitution is obvious because the springs 6, 8, and 16 are functional equivalents in the art. Based on the location of springs 8 and 16 in Takasaki Fig. 3, it is obvious for the springs 8 and 16 to be between the two end portions of Liu’s handle 2. This meets “connected between the two extensions” as recited in claim 4. The springs 8 and 16 meet “torsion spring” as recited in claim 5. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107246184 A (Liu) in view of US 4,141,681 (Roberts) as applied to claim 1 above, and further in view of US 3,048,898 (Davis).
With respect to claim 9: Liu discloses the handle assembly 300 being mounted on the door body 200 of the refrigeration apparatus (“refrigerating device” @ Liu page 2). Liu does not disclose “such that a lock tongue of the cabinet door retracts to realize bi-directional opening of the cabinet door” as claimed. 
Davis discloses a refrigerator door 10 with handles 16 and 18 that are selectively operable to cause upper and lower ends of a corresponding rod 30 to retract to enable bi-directional opening of the door 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Liu’s handle assembly 300 to operate Davis’ rod 30, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination because Liu’s handle assembly 300 provides power-assisted motion. The combination of Liu’s handle assembly 300 and Davis’ rod 30 allows a user to operate the rod 30 with a low user input force. In the combination, each end of the rod 30 meets “a lock tongue” as claimed. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107246184 A (Liu) in view of US 4,141,681 (Roberts) as applied to claim 1 above, and further in view of US 5,921,095 (Lee).
With respect to claim 10: Liu does not disclose “two refrigerating apparatuses” as claimed. 
Lee Fig. 6 shows it is known to join two refrigerating units 200 and 300 side by side, with their handles arranged on adjacent sides of the two apparatuses. The doors of the two apparatuses open in opposite directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Liu’s handle assembly 300 on Lee’s refrigerators, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to provide the force-assistance benefits of Liu’s assembly 300 with the expandable nature of Lee’s refrigerator units. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637